ELLISON, J.
This case originated before a justice of the peace, where judgment was rendered for the plaintiff on the 17th day of December, 1903. Defendant appealed to the circuit court and thereafter, in attempting to give to plaintiff the written notice of appeal required by the statute, stated that he appealed from a judgment rendered on the fourteenth of December, 1903. The circuit court dismissed the appeal on, plaintiff’s motion.
*425The St. Louis Court of Appeals, in an opinion by Judge Eombatjer, in a case involving the same defect in the notice of appeal, held it to be insufficient. [Hammond v. Kroff, 36 Mo. App. 118.] In a number of cases involving the sufficiency of notices of appeal, the courts have followed the case of Tiffin v. Millington, 3 Mr. 418. Among them will be found the following: McGinniss v. Taylor, 22 Mo. App. 514; Stone v. Baer, 82 Mo. App. 339; Smith Drug Co. v. Hill, 61 Mo. App. 680; Igo v. Bradford, 110 Mo. App. 670. It is not a question whether the'party to be notified knows that an appeal has been taken. Knowledge is not notice. It was said in State v. Hammond, 92 Mo. App. 231, 236, that the function of such notice was very much the same as an original summons. There is nothing in the point made as to the service of the notice.
The judgment must be affirmed.
All concur.